Citation Nr: 1326035	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for residuals of a gunshot wound to the left thigh.

6.  Entitlement to service connection for a sensory disability, to include as due to exposure to herbicides.

7.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to May 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for PTSD, entitlement to service connection for a skin condition, and entitlement to non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for PTSD, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The additional evidence since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection. 

2.  In an August 2003 rating decision, the RO denied service connection for a skin disability, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The additional evidence since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection. 

3.  The competent and credible evidence of record does not demonstrate an in-service gunshot wound to the left thigh.

4.  A sensory disorder is not related to service, to include in-service herbicide exposure .


CONCLUSIONS OF LAW

1.  The criteria to reopen the issue of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria to reopen the issue of entitlement to service connection for a skin disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for a gunshot wound to the left thigh are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304. (2012).

4.  The criteria for service connection for a sensory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the issues of new and material evidence, as these issues are reopened, further discussion of VCAA compliance pertaining to those issues is unnecessary.

Turning to the issues of service connection for a gunshot wound to the left thigh and service connection for a sensory disability, a March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In an October 2009 statement from the Veteran's (former) representative, the Veteran, through his representative, asserted that the RO failed to assist the Veteran in obtaining evidence to substantiate his claim for service connection for a gunshot wound.  The Board acknowledges this assertion but finds it baseless.  The Veteran was provided with information regarding how he might provide evidence to substantiate his claim and, because of the nature of the claim, additional attempts were made to obtain more detailed information regarding the claimed gunshot injury but the Veteran did not provide sufficiently detailed information.  The duty to assist has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed gunshot wound or sensory disability.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

In an August 2003 rating decision, the RO denied service connection for PTSD and a skin condition involving the crotch.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the adverse decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran, and the decision by the RO became final on the basis of the evidence then of record.  38 U.S.C.A. § 7105.  

Current Claims to Reopen- PTSD and Skin Disability

A determination by the RO becomes final, if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7105.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional Evidence and Analysis

The additional evidence presented since the August 2003 rating decision includes additional stressor statements from the Veteran, in which he goes into greater detail about events he witnessed while serving in DaNang, Vietnam.  Also included in the evidence presented since the August 2003 rating decision is the Veteran's October 2009 statement in which he, through his previous representative, asserted that he had experienced rash symptoms around his crotch and, additionally, on his legs intermittently since his service.

This evidence is new and material under 38 C.F.R. § 3.156, because it provides additional information regarding the Veteran's claimed stressor and describes skin symptoms around his groin and, not previously mentioned, on his legs, as well as continuous symptoms after service.  This new evidence may demonstrate a link between the Veteran's service and claimed PTSD and skin disability.  This evidence was not before the RO during the August 2003 rating decision and is neither cumulative nor redundant.  Further, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for PTSD and service connection for a skin disability  

Reopening the issues of entitlement to service connection for PTSD and entitlement to service connection for a sensory disability is warranted.  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Neuropathy is a presumptive condition.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, certain listed diseases are subject to presumptive service connection for herbicide exposed Veterans.  Neuropathy is not among the enumerated diseases.  Exposure to herbicides, including Agent Orange, is presumed for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Residuals of a Gunshot Wound to the Left Thigh

Service treatment records are completely silent as to any injury whatsoever to the left thigh.  The Veteran's April 1968 report of medical examination for the purpose of separation noted normal legs and normal skin.  Identifying body marks were noted in the right forearm and left upper arm, however the record is silent as to any scar on the left thigh.  Treatment records do not demonstrate any hospital treatment during service.

The Veteran's personnel records demonstrate that the Veteran served in DaNang, Vietnam; however the records do not demonstrate participation in combat, and the Veteran's DD 214 does not demonstrate that the Veteran was awarded any combat medals.  

The Veteran contends that he was shot in the leg during combat in Vietnam.  He reported a gunshot wound during combat during a December 2002 psychiatric treatment visit.  In a June 2005 private treatment record, the Veteran is shown to provide a history of a gunshot wound to the left thigh during Vietnam.  A July 2005 treatment record noted a medical history of a gunshot wound to the thigh in 1966.  The Veteran was noted to report during a psychology treatment visit in October 2005 that he was a crewman aboard a Navy Swift Boat and was hit by a sniper bullet in the front of the boat.  He stated that he did not have a Purple Heart but was treated for his wound at a DaNang Military Hospital at that time. In his June 2009 stressor statement, the Veteran asserted that he was wounded in the leg during combat operations in Vietnam.  He provided no additional details.

Other than the Veteran's own claims, the evidence of record is completely silent as to any occurrence of a gunshot injury.  Neither the in-service or post-service medical evidence demonstrates treatment for an injury to the left leg secondary to a gunshot injury and no disability is shown to be related to a gunshot injury.

In certain circumstances, combat Veterans may use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C.A. §  1154(b).  Here, however, the evidence does not demonstrate combat.  Moreover, while the Veteran is clearly competent to testify as something so observable as a gunshot injury, the complete lack of any evidence of an injury in service, the absence of evidence of combat and the absence of any indication of such an injury outside of his own statements, made decades after service, renders the Veteran completely incredible.  

The record lacks competent medical evidence of a current disability related to a gunshot injury and any evidence of an in-service injury, and the Veteran is found to lack credibility.  The preponderance of the evidence is against the claim for service connection for residuals of a gunshot wound to the left thigh; there is no doubt to be resolved; and service connection is not warranted.

Service Connection for a Sensory Disability

The Veteran's service treatment records are completely silent as to any complaints of or treatment for a neurological disability.  His April 1968 report of medical examination demonstrates a normal neurological examination.  

In an October 1998 the Veteran was admitted to a private hospital for bilateral leg pain and weakness, the report noted that this was not a new problem and that he had experienced these symptoms intermittently in the past.  

In a December 2002 VA medical center treatment note, the Veteran is shown to explain that he was seen by a neurologist for sharp pains in his extremities which started approximately four to five years prior.  

A September 2003 private treatment note reported a diagnosis of chronic back pain and radiculopathy.  A private treatment note dated in February 2004 included a diagnosis of neuropathy.  It was noted that the Veteran had a history of an injury to his lower back a few years prior while working as a police officer.

In his May 2009 VA-9 substantive appeal form, the Veteran stated that he had had tingling and numbness in his hand, arms, legs and feet since his return from Vietnam.  

In a statement made on behalf of the Veteran, the Veteran's (former) representative noted that the Veteran's bilateral leg pain was described as "not a new problem" in 1998, indicating that this demonstrated that there was a relationship between service and the Veteran's neurological symptoms.  

While the evidence of record demonstrates that the Veteran presently has a sensory disability, there is no evidence that this disability is related to, or was incurred in service.  Nor does the evidence of record demonstrate a diagnosis of a neurological disorder within a year of service.

The medical evidence is wholly silent as to any relationship between the Veteran's presumed exposure to herbicides and his sensory disability.  In fact, the medical evidence suggests, instead, that neurological disorders are secondary to a post-service back injury and that his symptoms began decades after the Veteran's service in Vietnam.

As a lay person, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not shown, however, to have the medical expertise to make any determination as to whether his symptoms are related to exposure to herbicides.

Moreover, while the Veteran is competent to report symptoms such as pain or tingling in the extremities and thus might have been able to demonstrate a nexus between service and his present diagnosis by showing continuous symptoms, he is found to lack credibility.

The Veteran claims that he experienced neurological symptoms since service.  This is contradicted, however, by a December 2002 VA treatment note which stated that the Veteran had only experienced these symptoms for a few years.  Moreover, the Veteran is shown to have sought extensive treatment in 2003 and 2004, following a post-service injury for his neuropathy symptoms and the Veteran's doctors indicate that there was a relationship between a post-service injury and the Veteran's neurological symptoms.  While the Veteran has asserted that treatment notes dated in October 1998 demonstrates continuous, long-term symptoms, that record merely states that such symptoms are "not new."   Such clearly does not demonstrate symptoms since service or a year thereafter as claimed.

The evidence of record has demonstrated a current disability, but there is no credible and competent evidence of an in-service incurrence of a disability and no evidence linking anything in service and the current sensory disability.  The preponderance of the evidence is against the claim for service connection for a sensory disability, there is no doubt to be resolved; and service connection is not warranted.


ORDER

As new and material evidence has been presented, the issue of entitlement to service connection for PTSD is reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the issue of entitlement to service connection for a skin disability is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a gunshot wound to the left thigh is denied.

Entitlement to service connection for a sensory disability, to include as due to exposure to herbicides, is denied.


REMAND

Due process requires that the Veteran's claims for service connection for PTSD and a skin disability be remanded for initial consideration by the RO.  Of note, in July 2013, the Veteran asserts, through his representative, that he never received a letter requesting greater detail of the Veteran's claimed stressors.  See July 2013 Appellant's Brief.  A new request must be sent to the Veteran on remand, and all necessary development undertaken thereafter.

Finally, the Veteran seeks non-service connected pension asserting that he is unable to work.  Presently, the claims file includes a VA treatment record dated in January 2003 in which the Veteran stated that he had retired in the 1990s, and a November 2005 VA treatment record in which the Veteran reported working as a janitor.  Additional information is necessary to determine the Veteran's employment status and whether he is impeded from employment due to non-service connected disabilities.


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA records not already in the claim file.    

2.  Provide the Veteran with notice regarding his claim for PTSD.

3.  Then, complete any and all additional development necessary to adjudicate the issue of entitlement to service connection for PTSD, entitlement to service connection for a skin disability, and entitlement to non-service connected pension.

4.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


